Citation Nr: 0421540	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to a compensable initial rating for a right 
ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a cardiovascular 
disability and denied a compensable initial rating for a 
right ankle disability.  The RO also found no new and 
material evidence had been submitted to reopen the veteran's 
service connection claim for a gastrointestinal disability.  
He responded by filing a May 1999 Notice of Disagreement 
regarding these determinations, and was sent a July 2000 
Statement of the Case by the RO.  He then filed an August 
2000 VA Form 9, perfecting his appeal of these issues.  

The veteran's appeal was originally presented to the Board in 
June 2001, at which time the Board found new and material 
evidence had been submitted to reopen his service connection 
claim for a gastrointestinal disability.  That issue, as well 
as the other issues on appeal, were then remanded to the RO 
for additional development.  

The veteran had also perfected an appeal of the RO's May 1999 
denial of service connection for residuals of a cyst removal 
from his back.  However, in a January 2004 rating decision, 
the veteran was awarded service connection for residuals, 
including a scar, of a cyst removal from his back.  Because 
this award of service connection constitutes a full grant of 
the benefit sought on appeal, this issue is no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (holding that where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of down stream issues such as 
the level of compensation); see also, Barrera v. Gober, 122 
F.3d 1030, 1032 (Fed. Cir. 1997).  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence has not been presented 
demonstrating that any current cardiovascular disability, to 
include hypertension, began during military service or was 
present within a year thereafter.  

3.  Credible medical evidence has not been presented 
demonstrating that any current gastrointestinal disability, 
to include gastroesophageal reflux disease, originated during 
military service.  

4.  The veteran's service-connected right ankle disability 
results in no limitation of motion, according to the medical 
evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
cardiovascular disability, to include hypertension, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  

2.  The criteria for the award of service connection for a 
gastrointestinal disability, to include gastroesophageal 
reflux disease, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

3.  The criteria for the award of a compensable initial 
rating for the veteran's residuals of a right ankle injury 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 2000 Statement 
of the Case, the various Supplemental Statements of the Case, 
and July 2001 and October 2003 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Gainesville and 
Jacksonville, FL, and these records were obtained.  Medical 
records were also obtained from the Social Security 
Administration.  Private medical records have been obtained 
from D.A.P., D.P.M., Family Practice Center, Medical 
University of South Carolina, and St. Vincent's Medical 
Center.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
July 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in May 1999, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to May 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Cardiovascular disability

The veteran seeks service connection for a cardiovascular 
disability, including hypertension.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may also be awarded for certain 
disabilities, such as hypertension, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran was examined for service entrance in January 
1983, and his blood pressure was 156/85.  He reported a 
history of a single reading of high blood pressure; however, 
because high blood pressure was seen only on a single 
reading, no medication was prescribed.  No diagnosis of a 
cardiovascular disability, including hypertension, was noted 
on his service entrance examination.  His blood pressure was 
taken on several occasions during service, and his readings 
included 140/80 in April 1983, 120/68 in August 1983, 110/80 
in December 1983, and 122/82 on service separation in 
December 1984.  In June 1983, an X-ray of the veteran's chest 
revealed a "generous cardiac shadow," but this was not felt 
to be a significant enlargement.  No evidence was seen of 
active cardiopulmonary disease.  The veteran reported pain 
with breathing on the right side of his chest in July 1984.  
No objective findings were noted on physical examination, and 
a muscle strain was diagnosed.  A December 1984 chest X-ray 
found no significant abnormalities, and his concurrent 
service separation examination was negative for any 
cardiovascular abnormalities, including hypertension.  

Subsequent to service, the veteran has received private 
medical treatment for a number of disabilities, including 
hypertension.  A May 1998 stress ECG examination at St. 
Vincent's Medical Center revealed a "hypertensive blood 
pressure response" but was negative for ischemia.  
Subsequent medical treatment at this and other private 
medical facilities confirmed hypertension and congestive 
heart failure.  However, a November 1998 cardiac 
catheterization at the Medical University of South Carolina 
revealed normal coronary arteries and normal ejection 
fraction.  

The veteran has also been treated at several VA medical 
centers for various cardiovascular complaints, and has been 
diagnosed with hypertension, for which he has been afforded 
medication.  Other cardiovascular diagnoses include 
congestive heart failure and possible arteriosclerotic heart 
disease.    

In November 2001, the veteran underwent a VA medical 
examination to determine the etiology of any current 
cardiovascular disability, including hypertension.  The 
examiner reviewed the claims file and noted the medical 
history as reported by the veteran.  The veteran's current 
cardiovascular complaints included chest pain and shortness 
of breath, especially with exertion.  He also experienced 
occasional numbness of the extremities.  On physical 
examination, his blood pressure readings were 130/100, and 
his heart had a normal sinus rhythm.  No murmurs or thrills 
were noted.  After examining the veteran, the VA examiner 
diagnosed essential hypertension and probably 
arteriosclerotic heart disease which "are probably related 
to [the veteran's] military service."  

In April 2002, the medical record was reviewed by another VA 
physician.  The examiner noted that during the veteran's 
military service, he had only three blood pressure readings 
which were "borderline", with "numerous other blood 
pressure readings" within normal limits.  His chest X-ray at 
that time was also normal.  An ECG performed by VA during the 
1990's revealed concentric left ventricular hypertrophy with 
normal ejection fraction.  A 1998 stress test at a private 
facility was also negative for any signs of ischemia.  
However, on admission, the veteran's toxicology was positive 
for both marijuana and cocaine.  Overall, the examiner found 
it to be "a far stretch to say" the veteran's hypertension 
began in service, based only on three borderline blood 
pressure readings.  

After reviewing the totality of the evidentiary record, the 
Board finds service connection for a cardiovascular 
disability, to include hypertension, must be denied.  As the 
medical record confirms a current diagnosis of hypertension, 
the question becomes whether this disability began during 
military service, or within a year thereafter.  The Board 
notes first that while the veteran's blood pressure was taken 
by medical professionals on several occasions during service, 
no military medical examiner suggested at that time that a 
diagnosis of hypertension or any other cardiovascular 
disability was warranted.  Likewise, he was not diagnosed 
with hypertension or any other cardiovascular disability 
until many years subsequent to service.  At least one 
examiner, however, has suggested the veteran's hypertension 
may have begun during military service.  That medical opinion 
will be discussed below.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In considering the November 2001 and April 2002 medical 
opinion statements, the Board observes that while the 
examiner in November 2001 was able to review the record in 
rendering his opinion, he did not cite any evidence in the 
record as the basis for his conclusion that the veteran's 
hypertension and arteriosclerotic heart disease "are 
probably related to his military service."  In his 
discussion of the veteran's medical history, this same 
examiner noted the veteran's private May 1998 exercise stress 
test was negative, and though the veteran claimed to have a 
cardiac catheterization as early as 1991, the examiner could 
find no evidence of such a procedure.  The examiner also made 
no specific citations to the service medical records or any 
medical records from the 1980's suggesting the onset of any 
cardiovascular disability at that time; instead, he appears 
to have relied exclusively on the veteran's own questionable 
recitation of his alleged medical history.  A medical 
assessment based solely or in part on the veteran's self- 
reported, and possibly inaccurate, medical history is of 
little probative weight.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  

In contrast, the April 2002 medical opinion included a more 
detailed discussion of the veteran's service medical records, 
including the finding that only three blood pressure readings 
at that time were "borderline", and the rest were within 
normal limits.  The examiner also noted that the veteran's 
hypertension was not clinically verified until the mid to 
late 1990's, more than 10 years subsequent to service, and 
the veteran was positive for cocaine and marijuana abuse, 
which was frequently the case for young people with ischemic 
symptoms.  Overall, the examiner found it unlikely that the 
veteran's hypertension began during military service.  

Based on its review of the November 2001 and April 2002 
medical statements, the Board finds the April 2002 statement 
more persuasive.  As was noted above, the November 2001 
statement does not cite any specific evidence for the 
conclusion that the veteran's hypertension began during 
military service, and fails to account for the lack of a 
diagnosis of hypertension for more than 10 years beyond the 
veteran's date of service separation.  In contrast, the April 
2002 medical statement explicitly noted and discussed the 
veteran's service medical records and the lack of any 
evidence of cardiovascular disability therein.  Because the 
clear preponderance of the evidence is against the finding 
that hypertension, or any other cardiovascular disability, 
began during military service or within a year thereafter, 
the veteran's service connection claim for a cardiovascular 
disability must be denied.  

The veteran has himself suggested his hypertension began 
during military service; however, as a layperson, his 
personal statements regarding medical etiology, causation, 
and diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a 
cardiovascular disability, to include hypertension, as no 
competent evidence has been presented that any such 
disability began during military service or within a year 
thereafter.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Service connection - Gastrointestinal disability

The veteran seeks service connection for a gastrointestinal 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's January 1983 service entrance examination was 
negative for any diagnosis or history of a gastrointestinal 
disability.  In November 1983, the veteran sought treatment 
for stomach cramps which had begun that same day.  On 
physical examination, his abdomen was soft and non-tender, 
with no rebound, masses, guarding, or organomegaly.  The 
assessment was of questionable abdominal pain, possibly 
gastritis, and medication and rest were prescribed.  He again 
reported abdominal pain in December 1983, originating with a 
sharp pain on lifting approximately one month ago.  A 
December 1983 X-ray of the veteran's abdomen revealed no 
significant abnormalities.  A muscle strain was diagnosed.  
On service separation examination in December 1984, no 
gastrointestinal abnormalities were noted, and on his 
concurrent report of medical history, he denied any frequent 
indigestion and any stomach, liver, or intestinal trouble.  

Subsequent to service, the veteran has received VA medical 
treatment for various disabilities.  In February 1997, he was 
seen for a gastrointestinal disability, characterized by 
bloody stools and a history of vomiting blood since November 
1996.  Gastroesophageal reflux disease was suspected.  He 
underwent various tests, and gastroenteritis was diagnosed in 
May 1997.  Diabetes mellitus was diagnosed in July 1997, and 
hypertension was diagnosed in September 1997.  A March 1998 
gastric emptying scan confirmed severe gastroesophageal 
reflux disease.  

The veteran was treated at the Family Practice Center, a 
private facility, in March 1998, at which time he reported a 
two-year history of epigastric pain.  Other symptoms included 
severe heartburn and severe diarrhea, for which he took 
several medications.  On physical examination, he had 
tenderness of the epigastrium, but no masses, ascities, or 
organomegaly.  The final impression was of severe 
gastroesophageal reflux disease with probable hiatal hernia.  

In May 1998, the veteran was treated at a private medical 
center for pain of the right chest and abdomen.  A history of 
gastroesophageal reflux disease was reported by the veteran.  
On physical examination, his abdomen was soft and non-tender, 
with positive bowel sounds.  His pain was thought to be 
cardiac in nature, and no gastrointestinal disability was 
diagnosed at that time; however, his history of 
gastroesophageal reflux disease was noted by the treating 
physician.  

In August 1999, the veteran underwent a VA general medical 
examination.  He reported a history of gastrointestinal 
reflux since service.  He stated he eats food normally, but 
it "comes up frequently."  On physical examination, he was 
well-developed and overweight.  His abdomen was non-tender, 
and no organs or masses could be palpated.  Based on the 
veteran's self-reported history of in-service episodes of 
stomach pain and reflux, the examiner suggested those 
episodes were related to the veteran's current complaints.  

A second VA medical examination was afforded the veteran in 
November 2001.  He reported a history of severe heartburn, 
indigestion, belching, nausea, and vomiting, beginning in 
1984.  More recently, he has claimed very poor appetite, with 
an inability to keep solid foods down.  His diet has 
generally been liquids, mainly water.  On physical 
examination, the veteran was described as overweight.  His 
abdomen was markedly obese, with generalized tenderness and 
without rebound, muscle spasm, or guarding.  The final 
diagnosis was of severe gastroesophageal reflux disease which 
was "related to this veteran's military service."  

In April 2002, the veteran's medical record was reviewed by 
another VA physician in order to render a medical opinion.  
The examiner noted that the veteran had a single bout of 
possible gastritis during military service in late 1983, with 
no subsequent episodes of abdominal pain thereafter.  He was 
not subsequently diagnosed with gastroesophageal reflux 
disease until years after service.  The examiner thus 
concluded that the veteran's current gastroesophageal reflux 
disease was unrelated to an in-service disease or injury.  

After reviewing the entirety of the record, the Board finds 
that service connection for a gastrointestinal disability is 
not warranted.  While the veteran has a current diagnosis of 
gastroesophageal reflux disease, the preponderance of the 
evidence indicates this disability began subsequent to 
military service.  During service, he was diagnosed with a 
gastrointestinal disability, gastritis, on only one occasion, 
with no subsequent complaints thereafter, and his December 
1984 service separation examination was negative for any 
chronic gastrointestinal disability at that time.  
Additionally, the veteran explicitly denied frequent 
indigestion and any stomach, liver, or intestinal trouble on 
his December 1984 report of medical history.  Finally, he was 
not diagnosed with gastroesophageal reflux disease or any 
other gastrointestinal disability until many years subsequent 
to service.  While at least two VA examiners have suggested 
his gastrointestinal disabilities began during military 
service, these opinions cannot be accepted as probative by 
the Board.  

As was discussed above, the Board must evaluate the probative 
value of medical opinion evidence based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

VA medical opinion statements from August 1999 and November 
2001 both suggest the veteran's gastrointestinal disabilities 
began during military service.  However, the August 1999 
medical opinion statement appears to based entirely on the 
veteran's own self-reported history, as there is no 
indication the examiner reviewed the medical record in 
rendering a medical opinion.  The veteran reported in 1999 
multiple episodes of reflux during military service, but the 
service medical records and the private medical treatment 
records fail to confirm these claims.  His service medical 
records are negative for any episodes of reflux, and in March 
1998 he told a private physician that his epigastric pain 
only dated back two years.  Because the veteran's self-
reported history given in 1999 was not accurate, the medical 
opinion based on this history is not considered probative by 
the Board.  See Kightly, supra.  

Considering next the November 2001 medical opinion, the Board 
notes that statement consists only of the bare conclusion 
that the veteran's gastroesophageal reflux disease was 
"related to [his] military service", without any medical 
discussion or reference to evidence of record to substantiate 
the examiner's opinion.  In discussing the veteran's medical 
record, the examiner noted a 1998 gastric emptying scan was 
within normal limits, and that no other reports, such as a 
gastrointestinal series, barium enemas, or esophagoscopies 
were available.  The examiner stated the veteran had 
heartburn, indigestion, vomiting, and other symptoms since 
1984, but did not note any indications of these claimed 
symptoms in the record, or discuss why the veteran had denied 
such symptoms on service separation examination in 1984.  The 
examiner also failed to discuss the lack of post-service 
treatment records for the veteran's claimed symptoms until 
approximately 1997, more than 10 years subsequent to service.  
Because the examiner's conclusionary medical opinion 
statement appears to be based solely on the veteran's own 
inaccurate account of his medical history, it is not 
considered probative by the Board.  Id.  

In contrast, when the veteran's record was reviewed again in 
April 2002, the examiner explicitly noted the single episode 
of gastrointestinal pain during military service in 1983.  
The examiner also noted the lack of subsequent treatment for 
any gastrointestinal complaints, both during service and 
immediately thereafter.  Based on this review, he concluded 
that the veteran's gastroesophageal reflux disease did not 
begin during military service.  Because this medical 
conclusion was based on and cited to the evidence of record, 
it is considered more probative by the Board.  

After reviewing the entire medical record, the Board finds no 
competent evidence of the onset of a chronic gastrointestinal 
disability, including gastroesophageal reflux disease, during 
military service.  The veteran was not diagnosed with 
gastroesophageal reflux disease during service, and was not 
diagnosed with this disability until more than 10 years 
thereafter.  While he did have a single bout of 
gastrointestinal pain during service, suspected to be 
gastritis, he reported no such pain thereafter either during 
service or on his service separation examination.  Based on 
these findings, service connection for a gastrointestinal 
disability must be denied.  

The veteran has himself suggested his gastrointestinal 
disability began during military service; however, as a 
layperson, his personal statements regarding medical 
etiology, causation, and diagnosis are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a 
gastrointestinal disability, to include gastroesophageal 
reflux disease, as no competent evidence has been presented 
that any such disability began during military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Compensable initial rating - Right ankle disability

The veteran seeks a compensable initial rating for his 
service-connected right ankle disability.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

The veteran's right ankle disability is currently rated as 
noncompensable under Diagnostic Code 5271, for limitation of 
motion of the ankle joint.  Under his Code, a 10 percent 
rating is assigned for moderate limitation of motion, and a 
20 percent rating is assigned for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  In 
every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran has attributed a variety of symptoms to his 
service-connected right ankle disability.  The Board also 
notes that the veteran has been diagnosed with diabetes 
mellitus, with resulting neuropathy of the extremities, and 
this disability is not service-connected.  When assessing the 
degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  
38 C.F.R. § 4.14 (2003).  Nevertheless, "when it is not 
possible to separate the effects of the [service connected 
disability and the non-service connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service connected condition." 61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  To the extent possible, the Board will 
consider only that degree of disability resulting from the 
veteran's service-connected right ankle disability.

The veteran underwent VA orthopedic examination in August 
1999.  He reported a history during military service of a 
right ankle fracture which was treated with a cast.  
Presently, he experienced pain, swelling, and occasional 
popping of the right ankle joint.  On physical examination, 
he weighted 286 pounds, and had diagnoses of hypertension and 
diabetes.  His gait was normal, with no definite limp.  His 
right ankle was normal in appearance, with no evidence of any 
atrophic changes.  No localized tenderness or palpable masses 
were observed, and there was no evidence of crepitation.  The 
examiner attempted to perform range of motion studies, but 
the veteran resisted any attempts at plantar or dorsiflexion 
of the right ankle.  Inversion and eversion of the right 
ankle were within normal limits, however.  Drawer's sign was 
negative, and no evidence was seen of a talar tilt.  
Circulation and sensation in the right ankle were intact.  X-
rays of the right ankle revealed an 8mm osseous density along 
the medial malleolus, possible secondary to a chip or 
avulsion fracture.  The right ankle was otherwise 
unremarkable, with the joint intact and no evidence of any 
arthritic changes.  

The veteran has been treated by D.A.P., D.P.M., since 2002 
for bilateral foot problems.  On examination in February 
2003, he had fairly good muscle strength of the extrinsic and 
intrinsic muscles of the legs and feet, and displayed no 
crepitus or instability.  2003 x-rays of both feet and ankles 
revealed no new bone formation, bone destruction, 
dislocation, or subluxation.  

The veteran underwent VA orthopedic examination of his right 
ankle in December 2003.  He reported no treatment of his 
right ankle since his last examination, but did report 
treatment for heel spurs in the last several months.  His 
current symptoms included swelling of both ankles, causing 
pain with walking.  No instability or crepitus was reported, 
however.  On objective examination, he was obese, with a 
wide-based gait.  Tenderness over the right side of the ankle 
was noted.  Range of motion testing of the right ankle 
revealed dorsiflexion to 20º, plantar flexion to 45º, 
inversion to 30º, and eversion to 20º.  The examiner 
characterized this range of motion as within normal limits.  
No additional limitation of motion was found based on such 
factors as pain, fatigue, weakened movement, or 
incoordination.  Reflexes were 1+, and some hypesthesia was 
present along the toes and soles of both feet.  Vibratory 
sensation was also diminished.  X-rays of the veteran's right 
ankle revealed an ossification along the distal tip of the 
medial malleolus.  The final assessment was of right ankle 
pain of obscure etiology.  The examiner noted that the 
veteran does have limitation of function "particularly when 
his diabetic neuropathy is acting up."  

After reviewing the entirety of the medical record, the Board 
finds a compensable initial rating is not warranted for the 
veteran's service-connected right ankle disability.  On his 
most recent examination in December 2003, the veteran had 
full range of motion of the right ankle, without evidence of 
instability or crepitus.  Likewise, his August 1999 VA 
examination and 2002-3 private treatment records were 
negative for any crepitus or instability of the right ankle, 
and neither examination revealed any limitation of motion of 
the right ankle.  At all times of record, the veteran has 
been able to walk with a normal gait, and has exhibited 
normal muscle strength and tone of the right ankle.  X-rays 
have also been negative for joint dislocation or arthritic 
changes.  While numbness and loss of sensation have been 
noted in the veteran's right lower extremity, the same 
symptoms have been reported in his left, nonservice-connected 
lower extremity as well, confirming the medical examiner's 
statement in December 2003 that the veteran's diabetic 
neuropathy, and not his right ankle disability were to blame.  
No current disability of the right ankle has been 
specifically attributed to his right ankle injury during 
military service.  

The Board has also considered other rating criteria 
pertaining to ankle disabilities; however, as the medical 
record does not reflect ankylosis or malunion of the ankle, 
other diagnostic criteria are not applicable at this time.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270-74 (2003).  

Also weighed by the Board were the provisions of 38 C.F.R. 
§ 4.40 regarding proper consideration to be given the effects 
of pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca, noted above.  However, according to the December 2003 
examination report, the veteran does not have any additional 
limitation of motion based on such factors as pain, weakness, 
fatigability, incoordination, or pain on movement.  As such, 
an increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted.  Additionally, inasmuch 
as the veteran's noncompensable evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for this disability, there is no 
basis for a staged rating in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right ankle disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
compensable initial rating for the veteran's service-
connected right ankle disability.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a cardiovascular 
disability, to include hypertension, is denied.  

Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease, is 
denied.  

Entitlement to a compensable initial rating for the veteran's 
service-connected right ankle disability is denied.  



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



